Case 6:20-cv-01657-CEM-GJK Document 78 Filed 10/09/20 Page 1 of 4 PagelD 821

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

COMMODITY FUTURES TRADING
COMMISSION,

Plaintiff,
vs.

HIGHRISE ADVANTAGE, LLC, BULL
RUN ADVANTAGE, LLC, GREEN
KNIGHT INVESTMENTS, LLC, KING
ROYALTY, LLC, SR&B INVESTMENT
ENTERPRISES, INC., AVINASH
SINGH, RANDY ROSSEAU, DANIEL
COLOGERO, HEMRAJ SINGH and
SURUJPAUL SAHDEO,

Defendants.
/

CASE NO: 6:20-CV-1657-Orl-41GJK

CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT

I hereby disclose the following pursuant to this Court’s Order on Interested

Persons and Corporate Disclosure Statement:

I, The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in a party to this action
or in the outcome of this action, including subsidiaries, conglomerates, affiliates, parent
corporations, publicly-traded companies that own 10% or more of a party’s stock, and
all other identifiable legal entities related to a party:

Commodity Future Trading Commission - Plaintiff
Elizabeth M. Streit, Esquire — Attorney for Plaintiff
Scott R. Williamson, Esquire - Attorney for Plaintiff
Susan Padove, Esquire — Attorney for Plaintiff
Cristina Covarrubias, Esquire - Attorney for Plaintiff

Highrise Advantage, LLC - Defendant

Avinash Singh - Defendant

Jeffrey Mark Garber, Esquire - Attorney for Defendant, Highrise and

Singh

Ciklin Lubitz & O’Connell - Attorney for Defendant, Highrise and

Singh
Case 6:20-cv-01657-CEM-GJK Document 78 Filed 10/09/20 Page 2 of 4 PagelD 822

Bull Run Advantage - Defendant
Randy Rosseau - Defendant

Douglas D. Marks, Esquire - Attorney for Defendants, Bull Run and
Rosseau
Douglas D. Marks, P.A. - Attorney for Defendants, Bull Run and
Rosseau

Green Knight Investments, LLC - Defendant

Daniel Cologero - Defendant

Matthew J. Mueller, Esquire - Attorney for Defendant, Green Knight
Investments, LLC and Cologero

Wiand Guerra King, PL - Attorney for Defendant, Green Knight
Investments, LLC and Cologero

King Royalty, LLC - Defendant
Hemraj Singh - Defendant
Aaron D. Lebenta, Esquire - Attorney for Defendant, King Royalty and

Singh

Brent R. Baker, Esquire - Attorney for Defendant, King Royalty and
Singh

Jonathan D. Bletzacker, Esquire — Attorney for Defendant, King
Royalty and Singh

Parsons Behle & Latimer - Attorney for Defendant, King Royalty and
Singh

Julia M. Wischmeier, Esquire - Attorney for Defendant, King Royalty
and Singh

Scottie McPherson, Esquire - Attorney for Defendant, King Royalty
and Singh

Tucker H. Byrd, Esquire- Attorney for Defendant, King Royalty and
Singh

Byrd Campbell, PA - Attorney for Defendant, King Royalty and Singh

R&B Investment Enterprises, Inc. - Defendant

Surujpaul Sahdeo - Defendant

Hal Kemp Litchford, Esquire - Attorney for R&B Investment and
Sahdeo

Baker, Donelson, Bearman. Caldwell & Berkowitz, PC - Attorney for
R&B Investment and Sahdeo

Henry B. Handler, Esquire — Attorney for R&B Investment and Sahdeo
Weiss, Handler, Angelos & Cornwell, PA - Attorney for R&B
Investment and Sahdeo
Case 6:20-cv-01657-CEM-GJK Document 78 Filed 10/09/20 Page 3 of 4 PagelD 823

I. The name of every other entity whose publicly-traded stock, equity, or debt
may be substantially affected by the outcome of the proceedings:

(None)

Ti. The name of every other entity which is likely to be an active participant
in the proceedings, including the debtor and members of the creditors’ committee (or if
no creditors’ committee the 20 largest unsecured creditors):

(None)

IV. The name of each victim (individual and corporate), including every person
who may be entitled to restitution:

Alex Muriel

Ana Garcia
Brandon Button
Dan Rodriguez
Dave Rosseau
Doreen Acevedo
Kevin Marrs
Kristopher Blanc
Mike Galluccio
Benjamin Lamb
Brad Street
Brandon McKee
Eddy Yanes
Tiffany Bassani
Jesse Almeida
Joseph Curry Wells
John Scott
Patrick Bakey
Ryan Bonner
Steven Wesley
Susana Rodriguez
Adam Veres

Any McCrea
Cameron Wells
Cynthia Rosseau
Guerlyne Dalien
Joyce Moscovich
Mike Mchale
Rob McCarthy
Tanner Williams
Case 6:20-cv-01657-CEM-GJK Document 78 Filed 10/09/20 Page 4 of 4 PagelD 824

V. VI certify that I am unaware of any actual or potential conflict of
interest involving the District Judge and Magistrate Judge assigned to this case and will
immediately notify the Court in writing upon learning of any such conflict.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on October , 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system.

W

~~
Douglas D. Marks, Esquire

Florida Bar No. 0277126

DOUGLAS D. MARKS, P.A.

Mailing Address: P.O. Box 33790

Indialantic, Florida 32903-0790

Physical Address: 310 5t Avenue

Indialantic, Florida 32903

Telephone: (321) 419-0948

Facsimile: (321) 419-0965 i
Primary e-mail: dmarks@markslawbrevard.com
Secondary e-mail: rcortes@markslawbrevard.com
Attorney for Defendants, Bull Run and Rosseau
